Citation Nr: 0737682	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

It appears that there are several unadjudicated claims 
arising from statements submitted by the veteran in December 
2005 and December 2006.  These include claims of service 
connection for a dental disability, a right leg disability, 
ruptured appendix, a skin disability, skin cancer, tinnitus, 
a stomach disability, a left hand disability, and a right 
ankle disability.  Additionally, the veteran submitted an 
informal claim for an increased rating for service-connected 
onychomycosis.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.

(The Board notes that this decision pertains solely to the 
veteran's PTSD claim.  The RO separately adjudicated 
entitlement to service connection for generalized anxiety 
disorder with dysthymia in July 2006.  That issue is not 
currently in appellate status.)


FINDING OF FACT

The veteran does not have PTSD that is attributable to his 
active military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2004 notice letter, the 
RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
The notice letter included a stressor questionnaire regarding 
the PTSD claim, which the veteran did not return.  While the 
notice did not refer to criteria for assigning a disability 
rating or an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Consequently, a remand of 
the service connection issue is not necessary.

(The Board notes that the RO issued a certification of appeal 
in March 2006.  Thereafter, but prior to a scheduled video 
conference hearing before the Board, the RO received 
treatment records from the VA Medical Center (VAMC) in 
Columbus, Ohio.  The RO has not considered these records with 
respect to the veteran's claim for PTSD.  In reviewing the 
treatment records, however, the Board finds that the Columbus 
VAMC records note findings previously considered by the RO 
with respect to the veteran's claim.  As such, the records 
are not pertinent additional evidence, and a remand for 
consideration of these records by the RO with respect to the 
veteran's claim is not warranted.  See 38 C.F.R. §§ 19.31, 
19.37 (2007).)

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his alleged 
disability.  The veteran was also told to send in any medical 
reports that he had and to let the RO know if there was any 
other evidence or information that he thought would support 
his claim.  Consequently, the Board finds that the veteran 
has been put on notice to submit any pertinent evidence that 
he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical and personnel 
records have been obtained and associated with the claims 
file.  Records from the Columbus VAMC and its associated 
outpatient clinics have also been obtained.  Additionally, 
the veteran was afforded a hearing before the Board in August 
2007, the transcript of which is of record.  The veteran's 
representative stated that he would possibly submit a medical 
report within 60 days after the hearing.  However, no such 
report has been submitted.  The veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

Although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  As 
detailed in the analysis section, because the information and 
evidence does not establish that any of the elements of the 
claim for service connection are met, the Board finds that a 
medical examination was not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

During his hearing, the veteran alleged that he experienced 
two traumatic events during his active military service.  The 
veteran stated that the first event occurred when one of his 
friends drowned in a cesspool, reportedly after being 
intoxicated.  The veteran stated that the second event was 
when a friend overdosed on drugs in Germany.

A review of the evidence of record reveals that there is 
insufficient credible supporting evidence that an in-service 
stressor occurred.  In this case, other than the veteran's 
statements, no other supporting evidence has been associated 
with the claims file.  The veteran's service medical records 
and personnel records are completely devoid of any suggestion 
that either of the two alleged events actually occurred.  In 
certain circumstances, when the evidence indicates that a 
veteran engaged in combat with the enemy, lay testimony alone 
may establish the occurrence of the alleged in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  Here, there is no 
indication that the veteran engaged in combat and he has not 
alleged so.  Thus, supporting evidence is required to 
establish the occurrence of the alleged events.

Corroborating evidence is typically obtained from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
through development by the RO.  However, JSRRC requires basic 
information regarding events in order to conduct research.  
In this case, the veteran has not provided adequate 
information in order to carry out such a request.  The 
veteran has not provided the names of the individuals who 
allegedly died during his time in service.  In fact, it can 
only be inferred that individuals in question were fellow 
service members and not civilian friends.  JSRRC requires the 
full name and unit designation of any casualty.  
Additionally, no specific dates, or range of dates, have been 
provided concerning when the alleged events took place.  
Without basic informative details concerning the alleged 
events, a research request to JSRRC is not warranted.  
Consequently, the element of service connection for PTSD 
concerning credible supporting evidence that a claimed in-
service stressor actually occurred has not been satisfied.

Entitlement to service connection for PTSD is likewise not 
warranted because a DSM-IV diagnosis has not been 
established.  Post-service medical records reflect consistent 
diagnoses of generalized anxiety disorder and dysthymic 
disorder.  A July 2003 VA treatment record does indicate a 
positive screen for PTSD, but with no further information.  
In April 2004, the veteran was diagnosed with PTSD by a 
social worker at the Columbus VAMC.  However, the diagnosis 
was premised on an in-service stressor that pertained to the 
veteran discovering a fellow service member frozen to death 
and covered in snow during service in Korea.  The social 
worker retracted the PTSD diagnosis two days later when the 
veteran stated that the event did not happen, but rather that 
a buddy fell and drowned in an outdoor latrine.  The veteran 
stated that he did not witness the event, but heard about it 
the next morning.  The social worker reported that the 
veteran did not meet the DSM-IV criteria for PTSD.  The 
remaining treatment records pertain to treatment for anxiety 
and dysthymia.

In light of the evidence of record, the Board finds that 
service connection for PTSD is not warranted.  None of the 
elements necessary to establish entitlement to service 
connection for PTSD is met.  Therefore, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


